Citation Nr: 0842494	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-15 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder, status post medial meniscectomy, and, if it has, 
whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from September 1975 to 
November 1979.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, which 
denied the veteran's petition to reopen his previously 
denied, unappealed, claim for service connection for a left 
knee disorder, status post medial meniscectomy.

In this decision, the Board is reopening the veteran's claim 
on the basis of new and material evidence.  However, the 
Board is then remanding the claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development before reajudicating the claim on the underlying 
merits.


FINDINGS OF FACT

1.  An unappealed July 1983 rating decision denied the 
veteran's claim for service connection for a left knee 
disorder, status post medial meniscectomy, on the basis this 
condition was due to an intercurrent injury he had sustained 
since service.

2.  However, additional evidence received since that July 
1983 rating decision indicates that degenerative changes in 
the veteran's left knee may have been initially caused by an 
injury he sustained in service.




CONCLUSIONS OF LAW

1.  The July 1983 rating decision that denied service 
connection for a left knee disorder, status post medial 
meniscectomy, is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  But additional evidence submitted since that July 1983 
rating decision is new and material, and this claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for his 
left knee disability, status post medial meniscectomy.  
However, the Board must first determine whether new and 
material evidence has been submitted since a prior, 
unappealed, July 1983 rating decision that denied this claim.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As mentioned, a July 1983 rating decision denied service 
connection for a left knee disorder, status post medial 
meniscectomy, concluding this disability was due to an 
intercurrent injury the veteran had sustained since his 
discharge from the military (rather than as a result of any 
injury he may have sustained while in service).  Evidence 
considered by the RO at that time included his 
service medical records, records documenting left knee 
surgery less that one year after his separation from active 
duty, and a December 1980 VA examination report.

The service medical records (SMRs) showed treatment for 
persistent left knee pain and effusion related to two 
separate injuries.  In October 1977, the veteran was seen for 
left knee pain and effusion after falling off a fence.  The 
diagnostic assessment was contusions and sprain of the left 
knee.  In May 1979, he was seen again for traumatic effusion 
of the left knee after he fell on some snow.  The diagnostic 
assessment was possible torn meniscus of the left knee.  He 
continued to complain of left knee pain when seen in June 
1979.  The diagnosis was rule out meniscus tear versus median 
collateral ligament injury.  The last entry dated August 1979 
noted that an arthrogram of the left knee was negative, with 
no evidence of a cartilage tear, although the veteran 
continued to complain of persistent pain and popping in the 
left knee.  A separation examination was not of record.

The record before the RO in July 1983 also showed the veteran 
was seen at Richmond Hospital in September 1980, less than 
one year after his separation from active duty in November 
1979, after twisting his left knee on some stairs.  
The diagnoses included a torn medial collateral ligament, a 
torn anterior cruciate ligament, and a torn medial meniscus 
of the left knee.  He had arthroscopic surgery involving a 
partial excision of the medial meniscus and a repair of the 
medial collateral ligament.  

During a December 1980 VA examination, the veteran reported 
that he had initially injured his left knee while on active 
duty in the military, rather than that intercurrent injury 
since service.  He also told the VA examiner that X-rays of 
his knee during service were negative, but that he 
nonetheless had continued to experience pain, popping, and 
occasional instability of the left knee.  He explained that 
he had tried working as a logger for a brief time after 
service, but that the instability in his left knee made it 
difficult.  He therefore quit that job and was working as a 
janitor in a hospital when he fell and reinjured his knee in 
September 1980.  Following a physical examination, the VA 
examiner diagnosed unstable knee joint as a result of 
cartilage injury and cruciate ligament injury.  
Unfortunately, that VA examiner did not offer a medical 
opinion as to which injury (i.e., in-service or post-service) 
had most likely caused this disability.

Based on these findings, the RO denied the veteran's claim 
for service connection for a left knee condition, concluding 
the objective findings of the left knee injury in service did 
not support a finding of any cartilagenous or ligamentous 
injury; thus, the RO determined the left knee injury in 
service was acute and transitory and resolved prior to the 
veteran's discharge.  He was notified of that July 1983 
rating decision and of his appellate rights in a letter dated 
that same month, but he did not appeal the decision.  
Consequently, that July 1983 rating decision is final and 
binding on him based on the evidence then of record and is 
not subject to revision upon the same factual basis.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

In October 2004, the veteran filed a petition to reopen his 
claim for service connection for a left knee condition.  
Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, 
the Secretary shall reopen and review the former disposition 
of that claim.  See 38 U.S.C.A. § 5108.  When a claim to 
reopen is presented, a two-step analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  See also Prillaman v. Principi, 346 F.3d 1362 
(Fed. Cir. 2003).



Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  The second step 
becomes applicable only when the preceding step is satisfied.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
July 1983 rating decision.  See Evans v. Brown, 9 Vet. App. 
273, 284 (1996) (wherein the Court held that the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim, 
irrespective of the particular basis of that denial).

Since that July 1983 decision, the veteran has submitted a 
December 2004 report from C.K., D.O., wherein she indicates 
the veteran now has degenerative changes in his left knee.  
She then states that it is most likely these degenerative 
changes are related to his military injuries.  In other 
words, Dr. C.K. offered an opinion linking the veteran's 
current left knee disability to his military service, and in 
particular, to the trauma he sustained to this knee while in 
service, as opposed to the additional trauma he sustained to 
this knee after his service ended.  

In denying the veteran's petition to reopen his claim, the RO 
concluded Dr. C.K's medical nexus opinion supporting the 
claim, while new, was not also material because it relied on 
the veteran's self-reported history of extensive ligament and 
meniscus injury to his left knee in service, which was not 
otherwise confirmed by his service medical records - 
especially the August 1979 arthrogram that was negative, 
revealing no evidence of a cartilage tear.  So the RO 
determined Dr K's diagnosis and its relationship to the 
veteran's military service had an incorrect factual premise 
and, therefore, was only as good and credible as the history 
the veteran had alleged.  See, e.g., Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value and does not serve to verify the occurrences 
described); and Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(the Board is not bound to accept a physician's opinion when 
it is based exclusively on the recitations of a claimant).

In Justus v. Principi, 3 Vet. App. 510 (1992), however, the 
Court specifically held that it is impermissible practice to 
weigh the probative value of evidence when making the 
threshold preliminary determination of whether the evidence 
is new and material and, therefore, sufficient to reopen a 
claim.  Rather, as the Court further explained, for this 
limited purpose, the credibility of this evidence is 
presumed.  It is not until the claim is reopened and 
readjudicated on the underlying merits that its credibility 
again comes into question.

Hence, since the absence of a medical nexus opinion linking 
the veteran's left knee disability to his military service, 
as opposed to intercurrent injury after service, was the 
basis for the RO's denial in July 1983, this additional 
medical opinion since submitted is both new and material.  
See Hodge, 155 F.3d at 1363 (Fed. Cir. 1998) (holding that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim).  

Accordingly, the Board concludes that new and material 
evidence has been submitted since the July 1983 rating 
decision; thus, the claim for service connection for a left 
knee disorder, status post medial meniscectomy, is reopened.  
It is important for the veteran to understand, however, that 
the standard for reopening a claim is low and does not 
necessarily indicate the claim will be finally granted.


ORDER

The petition to reopen the claim for service connection for a 
left knee disorder, status post medial meniscectomy, is 
granted, subject to the further development of this claim on 
remand.

REMAND

The Board finds that additional medical development is needed 
before it can readjudicate the veteran's claim for service 
connection for a left knee disorder, status post medial 
meniscectomy, on the underlying merits (on a de novo basis).

As explained, Dr. C.K.'s opinion suggests the veteran's 
current left knee disability is the result of the injuries he 
sustained to this knee while in the military, so presumably 
not because of the additional injury he sustained to this 
knee after service.  However, the Board is unable to grant 
the veteran's claim based on this opinion, because it did not 
include a review of the claims file for the pertinent medical 
and other history and since it was not supported by any 
rationale.  See Swann v. Brown, 5 Vet. App. 177, 180 (1993) 
(without a review of the claims file, an opinion as to 
etiology of an underlying disorder can be no better than the 
facts alleged by the veteran).  Instead, her opinion appears 
to be based solely on a history provided by the veteran.  See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (the fact that 
the veteran's history is recorded in medical records does not 
transform it into a competent medical opinion).  But see, 
too, Nieves-Rodriguez v. Peake, No. 06-3012 (Dec. 1, 2008), 
wherein the Court discusses, in great detail, how to assess 
the probative weight of medical opinions and the value of 
reviewing the claims folder.  The Court holds that claims 
file review, as it pertains to obtaining an overview of the 
claimant's medical history, is not a requirement for private 
medical opinions.  The Court added, "[i]t is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Neives-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims folder, 
without an explanation of why that failure compromised the 
value of the medical opinion.  


By contrast, the Court held that, in rejecting the other 
private medical opinion, the Board had offered adequate 
reasons and bases for doing so (the doctor had overlooked 
pertinent reports regarding the veteran's medical history), 
and thus, the Board's rejection was not based solely on the 
failure to completely review the claims file.

Here, as the RO indicated when denying the petition to reopen 
the claim (though, as mentioned, it was impermissible at that 
stage of the proceeding), it appears Dr. C.K. relied entirely 
on the veteran's self-reported history in forming the basis 
of her favorable medical nexus opinion.  And while it remains 
unclear, Dr. C.K. may have considered the veteran's left knee 
injuries in service as significantly more severe than is 
actually reflected in his service medical records, given the 
negative results of the August 1979 arthrogram for evidence 
of cartilage damage, also keeping in mind that he had claimed 
to have sustained extensive ligament and meniscus injury to 
this knee in service.

So although not a sufficient basis at this point to grant the 
veteran's claim, Dr. C.K.'s opinion is nonetheless sufficient 
to trigger VA's duty to have the veteran examined for a 
medical nexus opinion on the determinative question of 
whether his current left knee disability is the result of the 
injuries he sustained to this knee while in service, as 
opposed to after his discharge.  See 38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Although the veteran was afforded a 
VA examination in February 2005, apparently to resolve this 
dispositive issue, the VA examiner did not provide a clear 
opinion as to whether the veteran's current left knee 
disability is related to his military service.  Another VA 
examination is therefore needed to resolve this issue.



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
etiology of his left knee disability.  
The claims file, including a complete 
copy of this remand, must be made 
available to the designated examiner for 
a review of the pertinent medical and 
other history.  Following an examination 
of the veteran's left knee and a review 
of the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
veteran's current left knee disability is 
related to his military service.  In 
answering this important question, the 
examiner is asked to comment on the 
veteran's service medical records - 
specifically, the entries showing two 
separate left knee injuries in October 
1977 and May 1979 - as well as the fact 
that he sustained a third left knee 
injury in September 1980, less than 
one year after his separation from active 
duty.  The examiner must discuss the 
rationale of the opinion.

2.  Then readjudicate the veteran's claim 
in light of the additional evidence.  If 
the claim is not granted to his 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before returning the 
record to the Board for further review.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


